Citation Nr: 0430810	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for throat cancer, as 
due to exposure to herbicides (Agent Orange) during service.

3.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer disease.

4.  Entitlement to a disability rating in excess of 10 
percent for a skin disorder.

5.  Entitlement to a compensable rating for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO in Togus, 
Maine, which denied service connection for post-traumatic 
stress disorder (PTSD) and service connection for throat 
cancer, as due to exposure to herbicides (Agent Orange) 
during service.  The RO also confirmed and continued a 10 
percent disability rating for duodenal ulcer disease, and a 
noncompensable rating for a skin disorder and anxiety 
neurosis.  In a December 2002 rating decision, the RO in New 
York, New York, increased the veteran's disability rating for 
a skin disorder to 10 percent.  The veteran continued his 
appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

With respect to the issues of entitlement to a disability 
rating in excess of 10 percent for duodenal ulcer disease, 
entitlement to a disability rating in excess of 10 percent 
for a skin disorder and entitlement to a compensable rating 
for anxiety neurosis, review of the claims folder fails to 
reveal notice from the RO to the veteran which complies with 
VCAA requirements.  Specifically, the November 2001 VA letter 
sent to the veteran briefly mentioned the evidence necessary 
to support entitlement to an increased rating and the 
November 2003 VA letter sent to the veteran, dealt with 
evidence needed to support an award of service connection for 
the disabilities listed above.  Since the veteran is already 
service-connected for these issues, the RO must send a proper 
notice letter to the veteran informing him of what 
information is needed to substantiate a claim for an 
increased rating award and the respective duties of the 
parties to secure or submit that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).   Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

It is noted that the veteran was afforded VA examinations for 
his duodenal ulcer disease and skin disorder in November 2001 
and September 2003 and he underwent a VA mental disorders 
examination in November 2001.  Each examination report 
specifically indicates that no medical records were available 
for review. 

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).  Therefore, on remand, the veteran 
should be scheduled for new VA examinations to determine the 
current nature and severity of his service-connected 
disabilities and the examiners should specifically note 
review of the veteran's claims folder.     

In regards to the issues of entitlement to a disability 
rating in excess of 10 percent for duodenal ulcer disease, 
entitlement to a disability rating in excess of 10 percent 
for a skin disorder, entitlement to a compensable rating for 
anxiety neurosis and entitlement to service connection for 
throat cancer, as due to exposure to herbicides (Agent 
Orange) during service, the veteran submitted numerous VA 
Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), which 
identified treatment by Luigi M. Capobianco, M.D., for these 
disabilities, from 1980 to the present.  A review of the 
claims folder, reveals that in May 2001 the VA attempted to 
obtain information from Dr. Capobianco, but no reply was 
received.  The RO should again contact Luigi M. Capobianco, 
M.D., located at 1 School Street, Glen Cove, New York 11542, 
and request all treatment records dated 1980 to the present.

Furthermore, in a statement from the veteran dated November 
2003, he identified various treatment records, which have not 
been obtained.  The RO should contact the Northport VA 
Medical Center (VAMC) in New York and obtain all the 
veteran's treatment records dated October 2003 to the present 
and the VA Clinic in Plainview, New York, and obtain all 
treatment records dated July 2003 to the present.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
the disorders at issue and which have 
not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records, including records 
from:
a)  Luigi M. Capobianco, M.D., located 
at 1 School Street, Glen Cove, New York, 
11542, dated 1980 to the present;
b)  Northport, New York VAMC, dated 
October 2003 to the present; and,
c)  VA Clinic in Plainview, New York, 
dated July 2003 to the present.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records, in 
order that he be allowed an opportunity 
to obtain those records for submission 
to VA.

3.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to be scheduled for a 
gastrointestinal examination, 
dermatology examination and psychiatric 
examination, to determine the nature and 
severity of his service-connected 
disabilities.  The claims folder must be 
made available to the examiners for the 
examinations and the examination reports 
must state whether such review was 
accomplished.

Gastrointestinal Examination 
The physician is requested to provide an 
opinion as to the current nature and 
severity of the veteran's duodenal ulcer 
disease, to include discussing the 
frequency of symptom recurrences.  The 
examiner is requested to state whether 
the veteran has anemia and/or sustained 
weight loss that is productive of any 
impairment in health, and also to 
comment on the presence and degree, or 
absence of, pain, vomiting, hematemesis 
or melena. 

Dermatology Examination 
The physician is requested to provide an 
opinion concerning the severity of the 
veteran's service-connected skin 
disorder.  All indicated tests, studies 
(including color photographs) should be 
performed.  The physician should describe 
all manifestations of the underlying 
disability.  Specifically, the physician 
should state whether there is exudation 
or constant itching, extensive lesions or 
marked disfiguration.  The physician 
should indicate what percent of the 
entire body or of exposed areas are 
affected by the skin disease, and, 
whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, and 
for what duration these drugs were 
required during the past 12-month period.  

Psychiatric Examination
The psychiatrist is requested to provide 
an opinion concerning the severity of 
the veteran's service-connected anxiety 
neurosis disorder.  The interview should 
include information regarding social and 
occupational functioning.  The 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) scale 
score, and indicate which of the 
following paragraphs (a, b, c, d, e, or 
f) best describes the veteran's mental 
state:  

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name.   

b.  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationship. 

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events). 

e.  Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication. 

f.  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.

All opinions rendered by the each of the 
physicians must include adequate reasons 
and bases. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




